DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a complex comprising the translating ribosome associated to an RNA" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 18, the claim from which this depends, mentions “a translating ribosome”, but does not mention “a translating ribosome associated to an RNA”.
Claim 24 recites the limitation "identification of the ribosome-associated RNA, the ribosome-associated protein" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 18, the claim from which this depends, mentions “a translating ribosome”, but does not mention “the ribosome-associated RNA” or “the ribosome-associated protein”.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Allowable Subject Matter
Claims 12-20, 22-23, and 26-37 are allowed. The closest prior art is seen to be US 10,183,955 and US 2013/0122535, both of which are drawn to polyribosome binding agents of similar structure. However, the present compounds differ in at least the present L-T groups (the L-group which is attached to the pendant T-group). ‘535 lacks the present L-groups and has the present T-groups attached to the O-atom on the phenyl ring; and ‘955 would require at least two of the present L-groups, where the present compounds do not embrace this feature as they only require one L-group. Thus, the compounds claimed herein would not be taught or suggested by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623